                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DEMAREALE J. TURNER,                                  Case No. 18-cv-02289-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10    SALINAS VALLEY STATE PRISON, et
                                        al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. The amended complaint was dismissed with leave to amend and plaintiff has filed a second

                                  15   amended complaint.

                                  16                                                DISCUSSION

                                  17           STANDARD OF REVIEW

                                  18           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  20   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  21   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  23   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  24   Cir. 1990).

                                  25           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  27   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  28   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a
                                   1   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   2   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   3   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   4   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   5   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   6   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   7   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   8   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   9           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  10   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  11   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  12           LEGAL CLAIMS
Northern District of California
 United States District Court




                                  13           Plaintiff states that he was denied family visiting privileges due to an improperly issued

                                  14   Rules Violation Report (“RVR”) and defendants retaliated against him. California inmates are

                                  15   generally classified for placement and custody designation, and reclassified, if needed, for

                                  16   administrative or disciplinary reasons. Interests protected by the Due Process Clause may arise

                                  17   from two sources-the Due Process Clause itself and laws of the states. See Meachum v. Fano, 427

                                  18   U.S. 215, 223-27 (1976). Changes in conditions so severe as to affect the sentence imposed in an

                                  19   unexpected manner implicate the Due Process Clause itself, whether or not they are authorized by

                                  20   state law. See Sandin v. Conner, 515 U.S. 472, 484 (1995). Deprivations authorized by state law

                                  21   that are less severe or more closely related to the expected terms of confinement may also amount

                                  22   to deprivations of a procedurally protected liberty interest, provided that (1) state statutes or

                                  23   regulations narrowly restrict the power of prison officials to impose the deprivation, i.e. give the

                                  24   inmate a kind of right to avoid it, and (2) the liberty in question is one of “real substance.” See id.

                                  25   at 477-87. Generally, “real substance” will be limited to freedom from (1) a restraint that imposes

                                  26   “atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life,”

                                  27   id. at 484, or (2) state action that “will inevitably affect the duration of [a] sentence,” id. at 487.

                                  28           “Within the prison context, a viable claim of First Amendment retaliation entails five basic
                                                                                           2
                                   1   elements: (1) An assertion that a state actor took some adverse action against an inmate

                                   2   (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate's

                                   3   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

                                   4   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).

                                   5   Accord Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (prisoner suing prison officials under

                                   6   § 1983 for retaliation must allege that he was retaliated against for exercising his constitutional

                                   7   rights and that the retaliatory action did not advance legitimate penological goals, such as

                                   8   preserving institutional order and discipline). The prisoner must show that the type of activity he

                                   9   was engaged in was constitutionally protected, that the protected conduct was a substantial or

                                  10   motivating factor for the alleged retaliatory action, and that the retaliatory action advanced no

                                  11   legitimate penological interest. Hines v. Gomez, 108 F.3d 265, 267-68 (9th Cir. 1997) (inferring

                                  12   retaliatory motive from circumstantial evidence).
Northern District of California
 United States District Court




                                  13          Plaintiff argues that he was improperly found guilty at a RVR hearing resulting in the loss

                                  14   of family visiting privileges. There was no other punishment. Plaintiff was given leave to amend

                                  15   to describe how the punishment violated due process. Plaintiff has failed to demonstrate that the

                                  16   loss of family visiting privileges, while unfortunate, was an atypical and significant hardship

                                  17   related to ordinary prison life to state a constitutional violation. A prisoner’s interest in unfettered

                                  18   visitation is not guaranteed by the Due Process Clause itself. See Kentucky Dep’t of Corrections

                                  19   v. Thompson, 490 U.S. 454, 460 (1989). Furthermore, looking at the regulatory language,

                                  20   California Code of Regulations title 15, section 3170.1 sets forth general substantive criteria which

                                  21   must be followed and circumstances under which visitation must be approved. However, section

                                  22   3172.1(b) specifically provides that visitation may be discretionarily denied for reasons other than

                                  23   those set forth in the regulations. This reservation of the right to allow and disallow visits “is not

                                  24   such that an inmate can reasonably form an objective expectation that a visit would necessarily be

                                  25   allowed absent the occurrence of one of the listed conditions.” See Thompson, 490 U.S. at 464-65

                                  26   (finding no protected liberty interest in Kentucky regulations). Because a visit may be denied

                                  27   regardless of compliance with substantive criteria, this language is not sufficiently mandatory to

                                  28   meet the first prong of the Sandin test, and therefore no protected liberty interest requiring
                                                                                          3
                                   1   constitutional protection is created.

                                   2           Plaintiff was also provided leave to amend to provide more information to support his

                                   3   claim of retaliation. The second amended complaint has failed to cure the deficiencies of the prior

                                   4   complaints. Plaintiff contends that a non-defendant retaliated against him by filing a disciplinary

                                   5   charge against him. Plaintiff fails to describe how this was retaliation, and what protected conduct

                                   6   he engaged in that led to this retaliation. Plaintiff argues that he told several defendants that the

                                   7   non-defendant retaliated again him, and they had a duty to protect him and dismiss the punishment

                                   8   from the disciplinary charge, but they failed to do so. He also filed an inmate appeal regarding

                                   9   this issue, but this was after the original allegation of retaliation and cannot serve as the basis for a

                                  10   retaliation claim. These allegations fail to state a claim of retaliation against the named defendants

                                  11   pursuant to Rhodes. For all these reasons this action is dismissed. Because plaintiff has already

                                  12   been provided several opportunities to amend and has still failed to state a claim further
Northern District of California
 United States District Court




                                  13   amendment would be futile.

                                  14                                              CONCLUSION

                                  15           1. This action is DISMISSED with prejudice for failure to state a claim.

                                  16           2. The Clerk shall close this case.

                                  17           IT IS SO ORDERED.

                                  18   Dated: March 7, 2019

                                  19

                                  20
                                                                                                       JAMES DONATO
                                  21                                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DEMAREALE J. TURNER,
                                   4                                                          Case No. 18-cv-02289-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SALINAS VALLEY STATE PRISON, et
                                   7    al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 7, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Demareale J. Turner ID: K53249
                                       Salinas Valley State Prison P.O. Box 1050
                                  18   Soledad, CA 93960
                                  19

                                  20
                                       Dated: March 7, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          5
